OFFICE    OF   THE    ATTORNEY       GENERAL   OF   TEXAS
                            AUSTIN


                                             Karoh 15, 1939


Fion.C. Aurtt Potter
county Attorney
San Patrlclo County
Sinton, Texas
JhaY SlYr




                       i0.r ef 8hi.SBfrfe OY 8ny Qffiaor
                                 al%y,prooinet, aehool
                  triot, eouatiy,,
                 , or other muutalpal a\tb#ltl8ion
                                                 of
     thisStat.,bi        any a’fioer     er~mambef of cay
     State, dlatriot, mnmty olty aohool, diatriot
     or other ~unloi$al bo‘r'a,or ftrQa of any oCu.rt,
     arsatsd by or undar~suthtmityOS say general
     or mpeokel law oi this @ate,.ot any ember
     of MO xmogi*lature, sball appoint, or tot* for,
     or oonif.machm ~ppofntPirntto arw ofliae,
     position,aleHcship, aaplaymee or duty, of
Hon. C; Burtt Potter, &x-ah 15, 1939, Page 2

    any person related within the second degree
    by affinity or within the thfrd degree by
    consanguinity to the person $0 appolntlng
    or so voting, or to any other member of any
    such board, the Legislature, or court of
    which such person so appofnttig or voting
    may be s member, when the salary, fees, or
    compensation of such appolntoe Is to be
    paid for, dlreotly or lndireotly, out of
    or from public funds or fees of ofrlce or any
    kind oc character whatsoever."




partleular                     U&as to oonstltrrtr
         offiolal~s tlepartm3nt~                 a
*lolatlon of hTtlol0 432 ef the Pen@,2oode.    f
          It la, thsreforcr,SlU opftion of fh'lspqart-
laentand y.ouare 80 adviseU that it rill not be a'tiola-
tion of Artlole 432 of the Penal CJ?defor the Dfstrlot
    Hon. C. Eurtt Potter, Earoh 15, 1939, Page 5


    Clerk of ybus couuty to hire _ his deputy a daughter
                              _ as
    or one of your county commissioners.
              Trusting,that this satisfactorily answers
    your inquiry, we are
                                   Very truly your8
                                       GliXEWOF'1%uL9




.
    @&-&XL&%

                                                                ,




                                                           ..
                                                                    -




                                                   -.